Citation Nr: 0923844	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-41 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, inter alia, 
denied the Veteran's March 2003 claim for entitlement to 
service connection for a left knee condition.

In October 2007, the Board remanded the issue of entitlement 
to service connection for a left knee condition for 
additional development.  The case has now been returned to 
the Board for further appellate consideration.

Additional evidence was received in April 2009, and the 
Veteran's representative waived its review by the RO.  See 38 
C.F.R. § 20.1304 (2008).  The Board will consider that 
evidence accordingly.

The Board notes that the issue of entitlement to service 
connection for hypertension, claimed as high blood pressure, 
was granted by an RO in a rating decision dated January 2009.  
As such, that issue is no longer before the Board.


FINDING OF FACT

There is no probative evidence of a nexus between the 
Veteran's current left knee disorder and his military 
service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated April 2003, August 2003, October 2005, and 
March 2008, provided to the Veteran before the May 2003 
rating decision, the September 2003 rating decision, the 
January 2006 supplemental statement of the case, and the 
January 2009 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in letters dated April 2006 and 
March 2008.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examination in November 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his current left knee condition was 
caused by his left knee injuries in service.  In his October 
2003 notice of disagreement, the Veteran asserted that he has 
difficulty moving, and limited motion of his knee.  In a July 
2004 statement, the Veteran stated that his knee pain makes 
it difficult for him to walk or engage in other exercise.

The Veteran's service treatment records show that he injured 
his left knee twice during service.  In September 1976, the 
Veteran was treated for a left knee injury that had occurred 
when the Veteran fell.  A clinician diagnosed the Veteran 
with a small abrasion on the left knee, treated it with 
bacitracin dressing, and stated that the Veteran should not 
participate in physical training for one day.  In October 
1980, the Veteran was treated for a left knee sprain, which 
occurred when another service member jumped on his back while 
they were playing basketball, causing the Veteran's left knee 
to go "inward."  The clinician found that the Veteran's 
knee was swollen, but had no tenderness to the touch, no 
discoloration, and good range of motion (ROM).  In November 
1980, a cast on the Veteran's medial meniscus was removed 
after 14 days of use.  The Veteran was found to have full 
ROM, and a 1/4 patellar effusion.  The clinician diagnosed the 
Veteran with a "? resolving meniscus."  

In February 1981, the Veteran reported that, since his 
October 1980 left knee injury, he has had pain when bending 
or walking up stairs.  On examination, the clinician found no 
swelling or discoloration, although he heard crackling when 
the Veteran bent and straightened his left knee.  In March 
1981, the Veteran reported experiencing a continuing left 
knee problem.  The clinician noted that the Veteran had no 
swelling or discoloration in his left knee, and diagnosed him 
with a chronic left knee problem.  Also in March 1981, a 
clinician at a Troop Medical Clinic in New York diagnosed the 
Veteran with a chronic left knee problem.  He found that the 
Veteran was qualified for duty with limitations, and noted 
that the Veteran could do no physical training, running, or 
after-duty athletics for 30 days.  In April 1981, a clinician 
noted that the Veteran had gotten better after his October 
1980 left knee injury by the use of a cast and with anti-
inflammation therapy.  He noted that "now [the] problem is 
chronic and becoming progressively more severe."  He 
diagnosed the Veteran with crepitus of the left patella and 
extensor mechanisms, and with chondromalacia, and determined 
that the Veteran should be excused from any deep-knee 
bendings for six weeks.  In May 1981, the Veteran returned to 
the Troop Medical Clinic, where he was diagnosed with 
chondromalacia; the clinician noted that the Veteran should 
be excused from deep knee bending and running for 21 days.  
In April 1982, the Veteran again sought treatment in service 
for his left knee condition.  The clinician noted that the 
Veteran had had intermittent pain over his medial quad 
tendons around his left knee since his October 1980 injury, 
although the clinician erroneously documented it as having 
occurred in October 1981.  The clinician found that the 
Veteran's left knee had no swelling, no tenderness, negative 
McMurray's sign, "negative lateral and medial collat", 
negative Drawer, and no pain on patellar tap or on joint 
space palpation.  The clinician diagnosed the Veteran with an 
"essentially normal [left] knee" with some tenderness over 
the medial quad tendons.  The clinician prescribed medication 
for 5 days, to be followed by quad strengthening exercises.  
The Veteran did not have a general medical examination on or 
after October 1980, and he signed a waiver in July 1982 in 
which he indicated that he did not desire a separation 
medical examination.

The Veteran has numerous post-service medical records, which 
are discussed below as relevant.  In November 2003, the 
Veteran had x-rays of his left knee taken by a VA 
radiologist.  The VA radiologist found that the "AP 
[anterior-posterior] and lateral views of the left knee 
demonstrate no osseous [bone] abnormalities.  The joint space 
spaces are well maintained, and no arthritic changes or other 
abnormalities are identified."  The radiologist determined 
that the Veteran's left knee was negative for any x-ray 
impressions.

In June 2007, the Veteran again had x-rays of his left knee 
taken by a VA radiologist.  The radiologist found that the 
Veteran's left knee showed no evidence of fracture, 
dislocation, or joint effusion.  There was no radiographic 
evidence of arthritis.  The bony mineralization was normal.  
The radiologist found that the Veteran's left knee was 
normal.

In August 2008, the Veteran sought treatment for his knees 
from a private physician in Jacksonville, Florida.  The 
physician administered an x-ray of the Veteran's knees, and 
diagnosed him with a medial meniscal tear of the right knee, 
patellofemoral malalignment, early degenerative arthritis of 
the right knee, and early patellofemoral arthritis.  The 
physician found no abnormalities to diagnose in the Veteran's 
left knee.

In September 2008, the Veteran again sought treatment for his 
knees at the same private facility in Jacksonville, Florida.  
The physician noted that the Veteran requested "a cortisone 
injection in his left knee," and also noted that he had 
received a cortisone injection in his left knee a year ago 
and had "done well until recently."  The physician 
diagnosed the Veteran with moderate right knee effusion, and 
with mild-to-moderate right knee medial compartment 
degenerative arthritis.  As treatment, the physician noted 
that the "right knee was prepped...[and] then injected with 1% 
of Lidocaine."  Again, the physician did not diagnose any 
conditions in the Veteran's left knee.

In November 2008, the Veteran was provided with a VA 
examination of his left knee by a VA physician.  The examiner 
reviewed the claims file, and specifically mentioned and 
summarized the Veteran's service treatment records dated 
October 1980, November 1980, February 1981, March 1981, April 
1981, and April 1982.  The examiner also noted the Veteran's 
June 2007 x-ray results, which showed a normal left knee.  
The Veteran reported that he used medications for his left 
knee, and that he used an ace wrap for walking long 
distances.  The Veteran also stated that he used a cane and a 
walker intermittently, but frequently.  The Veteran stated 
that he was unable to walk more than a few yards.  The 
Veteran further stated that his left knee has joint 
deformity, instability, pain, stiffness, weakness, popping, 
effusion, warmth, and swelling, and gives way.  The Veteran 
reported that he has a cane and walker prescribed for his 
right knee, and noted that they help his left knee also.  On 
examination, the Veteran had left knee extension to 0 
degrees, with pain at 0 degrees; active extension to 110 
degrees, with pain at 110 degrees; and passive extension to 
120 degrees, with pain at 110 degrees.  The Veteran had no 
additional limitation of motion on repetitive use.  (Normal 
range of motion of the knee is extension to 0 degrees, and 
flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.)  
Additionally, the Veteran had no inflammatory arthritis, 
joint ankylosis, masses behind the knee, clicks, snaps, 
grinding, instability, patellar abnormality, or meniscus 
abnormality.  The VA examiner found that the Veteran has very 
mild crepitus, with tenderness and painful movement.  She 
diagnosed the Veteran with a left knee strain, with 
significant occupational effects including decreased mobility 
and pain, and frequent falling.  The examiner opined that it 
is less likely than not that his left knee pain is 
etiologically related to his time in service, and based her 
opinion on a review of the medical literature, a review of 
the Veteran's medical records, and her clinical experience.  
She opined that "chronicity is not established due to the 
medical record being silent for 20 years after service for 
left knee complaints or treatment."  Additionally, she found 
that "it would seem likely that if [the] Veteran had 
suffered significant trauma in service, there would be 
degenerative changes on his left knee xray but the xray is 
normal."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, her 
medical opinion constitutes competent medical evidence.  
Moreover, her finding is corroborated by the evidence of 
record, including the Veteran's June 2007 x-ray results.

The lack of any objective evidence of complaints, symptoms, 
or findings of a disability for many years-here, 20 years-
after the period of active duty is itself evidence which 
tends to show that the Veteran's current left knee condition 
did not first manifest during active duty.  38 C.F.R. § 
3.303(b); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

As noted above, the Veteran believes that his left knee 
condition is related to his time in service.  However, as a 
layperson with no apparent medical expertise or training, the 
Veteran is not competent to comment on the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because the VA examiner has 
determined that his current left knee condition is not a 
subsequent manifestation of the same chronic disease.  38 
C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  The examiner 
found that the Veteran's current left knee condition does not 
include degenerative changes on his left knee x-ray, which 
indicates that his current left knee condition is not a 
subsequent manifestation of the same chronic disease that he 
experienced in service.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, there is no evidence of 
continuity of symptomatology from the date of the Veteran's 
discharge to the present.  To the contrary, the Veteran has 
no evidence of treatment for a left knee condition for 20 
years after his service concluded.  Consequently, he is not 
entitled to a grant of service connection based on continuity 
of symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's left knee condition; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claims are denied.


ORDER

Service connection for a left knee disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


